Citation Nr: 1028668	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 
1977.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which, in pertinent part, denied entitlement to 
service connection for hepatitis C.  

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge in May 2008.  A transcript is of record.  

In October 2008, the Board remanded the Veteran's claim for 
service connection for hepatitis C for additional development.  
The requested development was completed and the issue has been 
returned to the Board for further appellate action.

The October 2008 Board remand also requested additional 
development with regard the claim to reopen the issue of service 
connection for pes planus.  However, in a January 2010 rating 
decision, the RO reopened the issue and granted service 
connection for pes planus, with a 10 percent rating assigned, 
effective October 4, 2005, the date the claim was received.  As 
this represents a full grant of service connection for pes 
planus, the issue is no longer before the Board.  

In March 2010, the Veteran and his representative asserted 
that the Veteran disagreed with the initial rating of 10 
percent for pes planus.  In April 2010, the Veteran and 
his representative asserted that the Veteran was also 
filing a new claim for a temporary total disability rating 
for pes planus  As these issues have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ), the Board 
does not have jurisdiction over them, and they must be 
referred to the AOJ for appropriate action.  


FINDING OF FACT

Hepatitis C was not present during service and is not 
etiologically related to any incident of active duty service.
CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In letters issued in December 2005 and January 2009, prior to and 
subsequent to the initial adjudication of the claim, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim for service connection for hepatitis C.  The letter also 
satisfied the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for providing 
any necessary releases and enough information about the records 
to enable VA to request them from the person or agency that had 
them.  He was informed that VA provided ratings based on the 
rating schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the January 2009 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was cured by the issuance 
of VCAA notice followed by readjudication of the January 2010 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any 
timing deficiency has been remedied.

Moreover, inasmuch as the claim is being denied, no effective 
date or rating is being set.  The delayed notice on these 
elements, therefore, does not deprive the Veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  See 
McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A.  
§ 5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a 
VA examination or medical opinion in response to his claim but 
has determined that no such examination or opinion is required.  
As explained below, there is no evidence of hepatitis C in 
service or evidence of a nexus between currently diagnosed 
hepatitis C and service.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he incurred hepatitis C during active 
service.  

Post-service VA medical center (VAMC) treatment records, 
beginning in March 2005, include a diagnosis of hepatitis C.  The 
remaining question is whether the currently diagnosed disease is 
connected to an in-service event.  

The Veteran asserted during the Board hearing that he received a 
flu vaccine during the service with an "inoculation gun" and 
that the gun was used to deliver vaccines to multiple people at a 
time.  He stated that this was the only way he could think of 
that he was exposed to hepatitis C.  The Veteran's service 
treatment records are negative for findings or symptoms of 
hepatitis while in service.  Similarly, there is no in-service 
evidence of the risk factors for contracting hepatitis, such as 
organ transplant, transfusion of blood or blood products, 
hemodialysis, accidental exposure to blood, intravenous or 
intranasal cocaine use, high risk sexual activity, or other 
direct percutaneous exposure to blood such as by tattooing, body 
piercing, acupuncture with  non-sterile needles, and shared 
toothbrushes or shaving  razors.  

While in service, the Veteran denied cocaine use but admitted to 
using methaqualone.  However, post-service treatment records 
document a long history of intravenous and intranasal drug abuse, 
including abuse of cocaine and heroin, as well as alcohol abuse.  
Intravenous and intranasal cocaine use is a known risk factor for 
hepatitis C.  

While the Veteran reported that he may have been exposed to 
hepatitis C in service, there is no evidence to support this 
hypothesis.  There is no evidence of needle sharing in the 
delivery of vaccines.  Furthermore, there is no evidence of liver 
damage or blood test results indicating hepatitis C in service.  
The Veteran testified during the May 2008 hearing before the 
Board that he was first diagnosed with hepatitis C during the 
1980s or 1990s.  However, VAMC treatment records from 1987 to 
1995 are negative for any treatment or diagnosis of hepatitis C.  

As mentioned above, the first evidence of a diagnosis of 
hepatitis C was in a March 2005 VA Medical Center (VAMC) 
treatment record.  The evidence shows exposure to a known 
hepatitis C risk factor, intravenous and intranasal drug use, for 
nearly 20 years before the first evidence that the Veteran was 
diagnosed with hepatitis C.    

Even if the Veteran had used intravenous or intranasal drugs 
while in service, VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of  all VA benefits for claims filed after October 31, 
1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 
52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 
Fed. Reg. 31,263 (February 10, 1998).  The Veteran's claim was 
submitted in June 2005. 

Therefore, as there is no evidence of in-service exposure to or 
risk factors for hepatitis C, and as there is a long history of 
exposure to a known risk factor post-service, the Board finds 
that the weight of the evidence is against the claim.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


